Citation Nr: 0303448	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-09 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a leg disability.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 1945 
and from September 1950 to April 1952.

RO decisions in October 1978 and February 1979 denied service 
connection for a back disorder.  The veteran was notified of 
those determinations in 1978 and 1979, and he did not appeal.

In 2000, the veteran submitted an application to reopen the 
claim for service connection for a back disorder, and he 
requested service connection for residuals of a head injury 
and a leg disorder.  This appeal came to the Board of 
Veterans' Appeals (Board) from April 2000 and later RO rating 
decisions that determined there was new and material evidence 
to reopen the claim for service connection for a back 
disorder, and denied service connection for a back disorder 
on a de novo review of the evidence; denied service 
connection for residuals of a head injury; and denied service 
connection for a leg disorder.  In April 2001, the Board 
remanded the case to the RO for additional development.



FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while in 
service.

2.  He was exposed to a bomb blast during World War II.

3.  His cervical spine disability is causally related to the 
bomb blast in service.

4.  Residuals of a head injury were not present in service or 
demonstrated after service.

5.  The veteran's bilateral leg problems in service were 
acute and transitory, and resolved without residual 
disability.

6.  His bilateral leg disorder, first found many years after 
service, is not related to an incident of service, including 
his exposure to cold or acute bilateral leg condition.


CONCLUSIONS OF LAW

1.  Degenerative disc disease with degenerative joint disease 
of the cervical spine was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303 
(2002).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991); 38 C.F.R. § 3.303 (2002).

3.  A chronic leg disability, including varicose veins of the 
right and left legs, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a back disorder, 
residuals of a head injury, and a leg disorder, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify him of the evidence needed to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument.  In July 2001 and 
March 2002 letters, the RO notified the veteran of the 
evidence needed to substantiate his claims.  Those letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of the claims as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

I.  Service Connection for a Back Disorder

A.  Factual Background

The veteran had active service from May 1943 to October 1945 
and from September 1950 to April 1952.

Service documents, including service medical records, reveal 
that the veteran served in an Ordinance Department and 
demolition during World War II.  Those documents reveal that 
he participated in battles and campaigns in Normandy, 
Rhineland, and Central Europe.

Service medical records are negative for a cervical spine 
disorder.  In May 1945 he complained of pain in the low back 
and was treated with aspirin, heat, and physical therapy.  
The reports of the veteran's examinations in October 1945 and 
March 1952 for separations from service do not show a back 
disability.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1959 to 
2002.  The more salient medical reports related to the claims 
considered in this appeal are discussed in the appropriate 
sections of the decision.

A private medical report shows that the veteran was seen in 
July 1969 for problems with manipulation of the neck.  A 
report of his treatment in February 1970 notes that X-rays 
showed degenerative arthritis of the cervical spine.

A VA report of the veteran's outpatient treatment in June 
1971 reveals that he was seen for trouble with his back 
manifested by pain from the neck down to the mid back.  He 
reported that he had this problem on and off for years, and 
that it had gotten worse.  The diagnosis was arthritis of the 
neck.  

A VA report shows that X-rays were taken of the veteran's 
cervical spine and thoracic spine in June 1975.  The X-rays 
of the cervical spine demonstrated marked narrowing, almost 
to the point of obliteration of the cervical interspace.  
Some anterior hypertrophic change appeared to be present but 
no posterior spurring to encroach upon the intervertebral 
foramina was seen.  The X-rays of the thoracic spine showed a 
moderate high scoliosis in the thoracic spine with concavity 
toward the left.  Some vertebral bodies associated with the 
scoliosis may have been present but it was difficult to 
define.  

The veteran underwent a VA examination in April 2002 to 
determine the nature and extent of any back disorder, and to 
obtain an opinion as to the etiology of any back disorder 
found.  He gave a history of service in Europe during World 
War II and of a bomb blast that went off near his group and 
threw him into the air with a subsequent landing on his right 
shoulder region.  He reported that he did not bring up any 
problem with his back pain at that time, that he had been 
asked if he was okay, and that he reported he was fine.  X-
ray examination of the cervical spine reportedly revealed no 
evidence of fracture.  Nor was there any evidence of 
misalignment.  There was moderate disc space narrowing at C5-
6 and to a greater degree at C6-7.  There was foraminal 
encroachment at C5-6 and C6-7, bilaterally.  There was 
hypertrophic degenerative changes by way of osteophyte across 
the C5-6 and C6-7 levels.  The diagnosis was cervical spine 
moderate degenerative disc disease and degenerative joint 
disease.  The examiner opined that it was very possible that 
the veteran's trauma to the cervical spine area during World 
War II caused the cervical spine disability.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

In this case, the service document ands medical records 
reveal that the veteran served in Europe during World War II 
in the Ordinance Department and demolition, and that he 
participated in various battles and campaigns in Normandy, 
Rhineland, and Central Europe.  This evidence indicates that 
he participated in combat against the enemy during World War 
II.  Hence, his statements regarding incidents during that 
time are accepted as proof of their occurrence as there is no 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The service medical records do not show that the veteran was 
treated for a cervical spine disorder, and the post service 
medical records do not reveal the presence of a back 
disorder, arthritis of the cervical spine, until around 1969.  
In April 2002, he underwent a VA examination and degenerative 
disc disease with degenerative joint disease of the cervical 
spine was found.  While the evidence indicates the presence 
of a disorder of the thoracic spine in 1975, that disorder 
was not found at the VA examination in 2002.  The examiner 
who conducted the VA examination in 2002 opined that the 
veteran's cervical spine was probably related to the trauma 
to his cervical spine area during World War II.  The veteran 
reported that he had been thrown into the air by a bomb blast 
in Europe and landed on his right shoulder region.  There is 
no evidence in the record to rebut the veteran's statements 
or the opinion of the examiner who saw him at the April 2002 
VA examination.

After consideration of all the evidence, including the 
veteran's statements regarding trauma to the area of the 
right shoulder area during World War II, the Board finds that 
the evidence supports granting service connection for the 
veteran's cervical spine condition.  38 C.F.R. § 3.303(d).  
Hence, service connection is granted for degenerative disc 
disease with degenerative joint disease of the cervical 
spine.



II.  Service Connection for Residuals of a Head Injury

A.  Factual Background

Service medical records are negative for residuals of a head 
injury.  The reports of the veteran's examinations in October 
1945 and March 1952 for separations from service do not show 
residuals of a head injury.

Private medical reports show that the veteran was seen for 
various conditions from 1959 to 1979.  In January 1959, he 
had complaints of headaches.

VA reports show that the veteran was seen in November 1992 
for various complaints, including neck pain, loss of memory, 
blurring of vision, etc.  Carotid studies were essentially 
normal.  These reports do not show residuals of a head 
injury.

In April 2002, the veteran underwent VA medical examinations 
to determine the nature and extent of any cranial nerve 
disorder.  The report of one examination shows diagnoses of 
normal cranial nerve function, hypertension, and cardiac 
arrhythmia.  It was noted that he was on anti-coagulant 
therapy.  Another examiner who conducted other examinations 
of the veteran opined that the veteran's dizzy spells were 
likely due to cardiac arrhythmia and not likely to have been 
caused or exacerbated by the veteran's trauma during World 
War II.

B.  Legal Analysis

The service medical record records do not show residuals of a 
head injury.  Nor do the post service records reveal 
complaints of headaches and dizzy spells until many years 
after the veteran's separation from service, and do not link 
any of the veteran's conditions to a head injury in service.  
In April 2002, the veteran underwent various VA examinations 
and he was found to have cardiac arrhythmia that likely was 
the cause of his dizzy spells.  There is no competent 
evidence to rebut that opinion.  The veteran's statements 
indicating that he has dizzy spells or other conditions that 
are residuals of a head injury in service are not considered 
competent evidence because the record does not show he has 
the experience, training or education to make medial 
diagnoses, conclusions or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the evidence does not demonstrate the presence of residuals 
of a head injury in service or after service.  Nor does the 
competent evidence of record link any of the veteran's 
medical conditions to a head injury in service.  The 
preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, and the 
claim is denied.

III.  Service Connection for a Leg Disorder

A.  Factual Background

Service medical records show that the veteran had bilateral 
mild hallux valgus with first degree pes planus at the time 
of his medical examination in April 1943 for induction into 
service.  Service medical records show that the veteran was 
hospitalized in October 1944 for pains in his legs.  X-rays 
showed bilateral hallux valgus.  Both knees were negative for 
arthritis and both ankles were negative for demonstrable 
pathology.  In December 1944, he was hospitalized with 
complaints of pain in legs and he was evaluated for 
peripheral vascular disease.  No evidence of peripheral 
vascular disease was found.  The report of his medical 
examination in October 1945 for separation from service notes 
his history of "Bad legs & feet" in October 1944, but show 
no leg disorder.  

The service medical records for the veteran's second period 
of active service are negative for treatment of leg problems.  
The report of his medical examination in March 1952 for 
separation from service notes the presence of left hallux 
valgus and 2nd degree pes planus, but no leg disability. 

A private medical report of the veteran's treatment in 
February 1972 notes that he had been in an automobile 
accident in that month.  A bruised left leg was noted.

The veteran underwent VA medical examinations in April 2002 
to determine the nature and extent of any leg disorder, and 
to obtain an opinion as to the etiology of any leg disability 
found.  He gave a history of exposure to extreme cold during 
service in Europe during World War II, that his legs couldn't 
function, and that he was evaluated for this condition at 
that time.  He was found to have bilateral varicose veins, 
moderately advanced in the left lower extremity.  Another 
examiner who saw him opined that the varicose veins were not 
likely caused or exacerbated by an incident of service.

B.  Legal Analysis

Statements from the veteran are to the effect that he was 
exposed to extreme cold while serving in Europe during World 
War II, that his legs couldn't function, and that he was 
evaluated for this condition at that time.  The service 
medical records show that he was evaluated for problems with 
his knees and ankles, and feet, but do not show that those 
evaluations were related to cold exposure.  Nevertheless, the 
veteran's statements regarding his exposure to extreme cold 
during World War II is accepted as proof of the incident 
under the provisions of 38 U.S.C.A. § 1154(b).

The service medical records show that the veteran had a 
bilateral foot disorder since entry into service in 1943, but 
do not show the presence of any disorder of the legs other 
than acute complaints.  The post service medical records do 
not reveal the presence of any chronic leg disability until 
2002.  At that time, he underwent VA examinations and 
bilateral varicose veins were found, and an examiner opined 
that this condition was not likely related to an incident of 
service.

After consideration of all the evidence, the Board finds that 
the veteran's leg conditions in service were acute and 
transitory, and resolved without residual disability.  The 
post service medical records do not show the presence of a 
chronic leg disability, bilateral varicose veins, until 2002 
and do not link this condition to an incident of service, 
including the veteran's exposure to extreme cold in service 
while in Europe during World War II.  The preponderance of 
the evidence is against the claim for service connection for 
a leg disability, including varicose veins of the legs, and 
the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for residuals of 
a head injury and a leg disability because the preponderance 
of the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for degenerative disc disease with 
degenerative joint disease of the cervical spine is granted.

Service connection for residuals of a head injury is denied.

Service connection for a leg disability, including bilateral 
varicose veins, is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

